Citation Nr: 0942430	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  09-23 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for Raynaud's syndrome of 
the bilateral hands.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's wife


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1950 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The evidence of record demonstrates that the Veteran's 
Raynaud's syndrome of the bilateral hands is related to 
active duty service.


CONCLUSION OF LAW

Raynaud's syndrome of the bilateral hands was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue involving the Veteran's 
claim for service connection for Raynaud's syndrome of the 
bilateral hands.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  This is so because 
the Board is taking action favorable to the Veteran by 
granting the issue at hand.  As such, this decision poses no 
risk of prejudice to the Veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49, 747 (1992).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999) ; see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The Veteran contends that service connection is warranted for 
Raynaud's syndrome of the bilateral hands.  During his 
September 2009 hearing before the Board, the Veteran 
testified that he was exposed to extreme cold weather while 
in the field in Korea during service.  He further stated 
that, when he returned from Korea and after service 
discharge, he began to notice that his hands became white, 
painful, and numb during the winter and when exposed to the 
cold.  Additionally, the Veteran noted that he still has 
these symptoms, and that he has had them continuously since 
service discharge.  The Veteran's wife reported that the 
Veteran has had these symptoms as long as she has known him, 
and that she met the Veteran in June 1956.

The Veteran's service treatment records are negative for any 
diagnoses of Raynaud's syndrome of the hands or complaints of 
cold exposure.  A June 1954 separation examination reflects 
that the Veteran's upper extremities were normal.

VA treatment records from January 2006 through May 2007 
reveal complaints of and treatment for hand pain.  A March 
2006 treatment record reflects that the Veteran had normal 
range of motion of all of his fingers and of his wrists.  
There was no joint swelling, warmth, or tenderness.  

In a March 2007 statement, the Veteran reported that he 
experienced a cold injury during his time in Korea, and that 
his cold injury was mainly in his hands.  He noted that he 
was in the infantry in service, and that he always had to 
stay in the field.  He stated that he slept in the snow, and 
that cold was something that everyone had to deal with, but 
that it was not something that one complained about.  In a 
September 2007 statement, the Veteran reported that he had 
Raynaud's syndrome for many years.  He noted that he had pain 
which limited the use of his hands in the cold.  In his 
September 2007 notice of disagreement, the Veteran reported 
that he was told years before that there was no cure for his 
Raynaud's syndrome, and that he did not continue to complain 
to his doctors about it because he knew that there was 
nothing to be done but try to stay warm.  He indicated, 
however, that the condition did continue to bother him, and 
that his fingers became white and extremely painful when it 
was cold outside.  In an October 2007 statement, the Veteran 
reported that he had Raynaud's syndrome for years but that he 
has learned to deal with it.  He noted that his fingers would 
get so cold that he could not move them, that he could not 
stay out in the cool or cold weather for very long, and that 
even holding a snow shovel was extremely difficult.  In March 
2009, the Veteran stated that he did not "bother [his] 
doctor with [his] troubles" because he was always told that 
there was nothing that could be done for his Raynaud's 
syndrome.  He noted that his fingers became white at the 
first sign of cold, and that he had trouble grasping things.

In June 2007, the Veteran underwent a VA examination.  The 
Veteran reported that he was exposed to extreme cold with 
frostbite to his hands and feet during service while 
stationed in Korea in the winter of 1952.  He noted that the 
temperatures were anywhere from 0 to 30 degrees Fahrenheit 
with snow and ice, and that he spent significant time 
outdoors in trenches and bunkers.  He stated that, at the 
time of the injury, he had cold, pain, and numbness in his 
hands, and that his hands turned white in color.  Currently, 
the Veteran complained that his hands got cold very easily.  
The examiner noted that the Veteran had been diagnosed with 
Raynaud's phenomenon of the hands.  The Veteran denied 
hyperhidrosis, paresthesias, numbness, chronic pain 
resembling causalgia reflex symphathetic dystrophy, recurrent 
fungal infection, breakdown or ulceration of frostbite scars, 
and disturbances of nail growth.  There was no skin cancer or 
chronic ulcers noted.  The Veteran also reported joint 
stiffness of the interphalangeal joints of the hands 
bilaterally.  There was no edema.  The Veteran indicated that 
when he went from an extreme cold temperature to warm, he had 
rubor and pallor occurring in the hands and changes in color.  
He denied any skin thickening or thinning, but reported a 
cold feeling out of relationship to season.  He reported 
that, after cold exposure to his hands and entering a warm 
indoor room, he experienced numbness, tingling, and burning 
to his hands.  There was no excessive sweating, but the 
Veteran complained of cold sensitization.  He indicated that 
he must wear gloves in weather that is not temperate.

Physical examination of the skin revealed normal color and no 
edema.  The hands were warm and dry to touch, and there was 
no atrophy.  The texture of the skin was normal and there 
were no ulcerations.  Hair growth was normal on the hands, 
and there was no evidence of fungus or infection.  There were 
no scars, and the nails were normal.  On neurological 
examination, upper extremity reflexes were +0 out of 4 and 
equal bilaterally.  There were no deficits to monofilament 
testing on the palmar or the dorsal aspects of the hands 
bilaterally, and there was no vibratory sensation to the 
hands bilaterally.  The pulses of the upper extremities 
bilaterally were +2 out of 4 and equal.  There was no 
orthopedic pain or stiffness, and there was no deformity or 
swelling of any of the joints.  There was no tenderness to 
palpation of the joints of the hands, and the Veteran had 
full range of motion of the hand joints.  X-rays of the left 
hand showed a very mild degenerative change.  X-rays of the 
right hand revealed degenerative changes of the 
interphalangeal joints.  The diagnosis was right and left 
hand arthritis.

In August 2007, M.H., M.D. submitted a statement indicating 
that the Veteran had a "history of intermittent Raynaud's 
phenomenon[,]" that he took "no medication for this 
problem[,]" and that it did not cause "him any 
disability."  In March 2008, Dr. M.H. submitted another 
statement, in which he stated that he provided general 
medical care for the Veteran, and that his problem list 
included "Raynaud's phenomenon . . . ."

The Board finds that service connection for Raynaud's 
syndrome of the bilateral hands is warranted.  There are 
competing medical opinions of record with regard to the issue 
of whether the Veteran has a current diagnosis of Raynaud's 
syndrome of the bilateral hands.  Notably, the Board affords 
more probative value to the opinions provided by M.H., M.D. 
than the opinion provided by the June 2007 VA examiner.  See 
Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(holding that the Board must assess the credibility and 
probative value of the medical evidence in the record); 
Baldwin v. West, 13 Vet. App. 1, 8 (1999) (stating that the 
Board must analyze the credibility and probative value of the 
evidence of record, account for the evidence which it finds 
to be persuasive or unpersuasive, and provide the reasons for 
its rejection of any material evidence favorable to the 
Veteran).  This is so because, as noted by the Veteran in his 
September 2009 hearing before the Board, the Veteran's 
Raynaud's syndrome of the bilateral hands is only symptomatic 
during the wintertime or in the cold.  As the June 2007 VA 
examination occurred during the summer, the Veteran's 
Raynaud's syndrome would not have been observable at that 
time.  Thus, the Board affords more probative weight to the 
opinions provided by M.H., M.D., the Veteran's treating 
physician, which note a history of intermittent Raynaud's 
syndrome, because they are more consistent with the Veteran's 
reported symptomatology.  Accordingly, there is a current 
diagnosis of Raynaud's syndrome of the bilateral hands.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  

The Veteran's service personnel records reveal that he had 
combat service, as personnel records reflect that he was 
awarded two Purple Hearts and a Commendation Metal Pendant 
with Combat "V."  See 38 U.S.C.A. § 1154(b) (West 2002) 
(noting that for combat veterans, VA accepts satisfactory lay 
evidence of service incurrence if consistent with service 
circumstances and conditions).  The Veteran submitted 
statements and testimony contending that he had a cold injury 
to his during service while serving in the field in Korea.  
Thus, because the Veteran had combat service and the evidence 
of record is consistent with his statements, his lay 
statements are accepted as satisfactory evidence of an 
inservice cold injury to his hands.  See Hickson, 12 Vet. 
App. at 253.

In addition, the Board finds that the Veteran's statements 
with respect to the history of his Raynaud's syndrome are 
credible to establish continuity of symptomatology since 
service discharge.  See Hickson, 12 Vet. App. at 253.  The 
Veteran's statements are consistent.  While the Veteran does 
not have the medical training required to make a diagnosis of 
Raynaud's syndrome, he has made lay observations of 
symptomatology which have occurred during the period from 
service discharge through the present.  Indeed, the Court of 
Appeals for Veterans Claims has held that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  See 
Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  In that 
regard, although the Veteran may not have been able to 
diagnose his Raynaud's syndrome of the bilateral hands, he 
was able to identify symptoms including pain, that his hands 
became white, that his hands became cold more quickly, and 
numbness.  See also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Thus, the Veteran's statements are 
credible evidence of his symptomatology, and there is no 
evidence in the record to contradict his assertions.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Accordingly, as there is evidence of inservice incurrence of 
a cold injury to the bilateral hands, a current diagnosis of 
Raynaud's syndrome of the bilateral hands, and continuity of 
symptomatology since service discharge, service connection 
for Raynaud's syndrome of the bilateral hands is warranted.


ORDER

Service connection for Raynaud's syndrome of the bilateral 
hands is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


